Case 1:18-cv-03843-JMS-MJD Document 22 Filed 04/03/19 Page 1 of 2 PageID #: 76



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DENNIS TOOLEY,                             )
an individual,                             )
                                           )              CASE NO.: 1:18-cv-03843-JMS-MJD
              Plaintiff,                   )
vs.                                        )
                                           )
PLAINFIELD POINTE, LLC,                    )
an Indiana Limited Liability Company,      )
                                           )
              Defendant.                   )
_________________________________________ /


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Dennis Tooley and Plainfield Pointe, LLC, by and through their respective

undersigned counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby

stipulate to the dismissal of all counts and claims asserted in this matter with prejudice, with the

parties to bear their own attorney’s fees, costs, and expenses except as may otherwise be agreed to

between the parties.

Dated: April 3, 2019



Respectfully Submitted,                       Respectfully Submitted,

/s/ Louis I. Mussman                          /s/ Jeffrey E. Ramsey
Louis I. Mussman, Esq.                        Jeffrey E. Ramsey
Bar No. 597155                                Attorney No. 6625-49
Ku & Mussman, P.A.                            Blackwell, Burke, & Ramsey, P.C.
18501 Pines Blvd.                             101 West Ohio Street, Suite 1700
Suite 209-A                                   Indianapolis, Indiana 46204-5170
Pembroke Pines, FL 33029                      Telephone (317) 635-5005
Phone: (305) 891-1322                         jramsey@bbrlawpc.com
Fax: (305) 891-4512
Email: Louis@KuMussman.com                    Attorneys for Defendant
Case 1:18-cv-03843-JMS-MJD Document 22 Filed 04/03/19 Page 2 of 2 PageID #: 77



and

Eric C. Bohnet, Esq.
Attorney No. 24761-84
Attorney at Law
6617 Southern Cross Drive
Indianapolis, Indiana 46237
Tel: (317) 750-8503
ebohnet@gmail.com

Attorneys for Plaintiff




                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of April, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification of filing

to the following counsel of record:

Jeffrey E. Ramsey
Blackwell, Burke, & Ramsey, P.C.
101 West Ohio Street, Suite 1700
Indianapolis, Indiana 46204-5170




                                            By:    /s/ Louis I. Mussman
                                                   Louis I. Mussman
